     Case 8:20-cv-00366-DOC-KES Document 7 Filed 03/10/20 Page 1 of 6 Page ID #:38
                                                                        FILED

 1   Pritish Vora                                                 ~~'     1r~
                                                                           . ,i
                                                                                  r,,
                                                                                        ~;~4
 2 27758 Santa Marg. Pkwy,#530                                ~;
                                                              U~ ~ ~ ,x ;~~ ~ ;.; ,
 3 Mission Viejo, CA 92691
 4 949-292-8359
 5 Plaintiff in Pro Per
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT

10                     CENTRAL DISTRICT OF CALIFORNIA

11
12 Pritish Vora,                                 Case No.: 8:20-cv-00366 AG (KESx)

13              Plaintiff,                       NOTICE OF PROOF OF SERVICE

14         ►i~~                                  [F.R.Civ.P. 4]

15 PNC BANK, N.A.,
16         Defendant.

17
18         COMES NOW Plaintiff, Pritish Vora ("Plaintiff'), by way of Pro Se, herf
19   files with the Honorable Court the duly executed PROOF OF SERVICE as
20 defendant PNC BANK, N.A. ("PNC").
21         The following documents were served to defendant PNC in the above
22 captioned matter on March 2, 2020: Complaint (Doc 1), Civil Cover Sheet (Doc 1
23 1), Summons (Doc 2), Certification and Notice of Interested Parties (Doc 3)
24 Notice of Assignment to United States Judges (Doc 4), and Notices to Parties o
25 Court-directed ADR Program (Doc 5).
26         The Court issued an INITIAL STANDING ORDER on March 1St (Doc 6)
27 but Plaintiff did not see it prior to serving the initial case-initiating documents
28   The Honorable David O. Carter states in the ORDER in part, quoted verbatim

                                             i
                                      PROOF OF SERVICE
     Case 8:20-cv-00366-DOC-KES Document 7 Filed 03/10/20 Page 2 of 6 Page ID #:39




 1 "Plaintiff's counsel or plaintiff (if appearing on his or her own behalf shal.
 2 immediately serve this Order on all parties, including any new parties to thf
 3 action." (Emphasis supplied).
 4         Plaintiff immediately contacted the process server in Pennsylvania, and thf
 5 INITIAL STANDING ORDER was served to defendant PNC on March 5, 2020.
 6      On March 6, 2020, Plaintiff spoke with Cathy L. Granger, counsel for PNC
 7   who let Plaintiff know that PNC was being represented, and Plaintiff also was ablE
 8   to confirm that ALL case-initiating documents including the Court's
 9 STANDING ORDER were properly served upon defendant PNC.
10     WHEREFORE, based on the foregoing, Plaintiff attaches herewith the
11 ORIGINAL SUMMONS,and ORIGINAL PROOF OF SERVICE dated March 2
12 2020 and March 5, 2020 from the process server, thereby effecting proper servi
13 pursuant to F.R.Civ.P. 4,5 and L.R. 5-3.1.2.
14
15 Respectfully submitted on this day of     `~~~ ~`~i ~~
16
17
18                                                -,~^'~~
19                                         Pritish Vora, Plaintiff, Pro Se
20                                         27758 Santa Marg. Pkwy,#530
21                                         Mission Viejo, CA 92691
22                                         949-292-8359
23                                         pvora2112(a~~mail.com
24
25
26
27
28

                                              2

                                      PROOF OF SERVICE
     Case 8:20-cv-00366-DOC-KES Document 7 Filed 03/10/20 Page 3 of 6 Page ID #:40




 1                           CERTIFICATE OF SERVICE
 2 I certify that I filed the foregoing documents) with the Clerk of the Court a
 3 mailed a copy via United States Postal Service first class mail to the party below:
 4
 5    Cathy L. Granger,(CA Bar # 156453)
 6    Wolfe &Wyman LLP
 7 2301 Dupont Drive
 8    Suite 300
 9 Irvine, CA 92612
10 (949)475-9200
11   clgran~er(a~ww.law
12
13
14
15
16                                        Pritish Vora, Plaintiff, Pro Se
17                                        27758 Santa Marg. Pkwy,#530
18                                         Mission Viejo, CA 92691
19                                        949-292-8359
20                                         pvora2112(a~gmail.com
21
22
23
24
25
26
27
28

                                             3


                                      PROOF OF SERVICE
     Case 8:20-cv-00366-DOC-KES Document 7 Filed 03/10/20 Page 4 of 6 Page ID #:41
AO 440(Rev. 06/12) Summons in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                             for the
                                                  Central District of California

                         Pritish Vora




                           Plaintiffs)
                           v.
                                                                       ~a c~ ~o- ao~~bb~~c~~~
                                                                       Civil Action No.
                      PNC BANK, N.A.




                         Defendants)


                                               SUMMONS IN A CIVIL ACTION

T0: (Defendant's name and address)

                                     PNC BANK, N.A.
                                     500 1st Ave.
                                     Pittsburg, PA 15219




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or(3) —you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                     Pritish Vora
                                     27758 Santa Marg. Pkwy,#530
                                     Mission Viejo, CA 92691



       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:        F~B 2 ~ 2~2f}


                                                                                                         »46
Case 8:20-cv-00366-DOC-KES Document 7 Filed 03/10/20 Page 5 of 6 Page ID #:42


 Proof of Service

 I, Jaison Hickey, a Pennsylvania State Constable, badge number 4015, who is over 18
 years of age and not a party to this action, served the following document(s):

                   C   ~'7fb p/I'h~ 6   OM~R/1aOf~.~ i li l V i l l~citi e.-✓' lh~¢t..~~   l ~r~i G /'O~v.Ta'N ~ 'V ~L4- ~ ~n'~Y/~

             ~it
              P            l~l•f~e .f Asa~fa...,fo-i" U S
                                                               ~w~i N,~F.~„ df~ P,~~~• Goa,. "- D~~.dJ A'DR ~~, .-..,.
  personally served the followin g persons) at the address, date, and time stated:                                      ~


  Defendant                                                       Person served if not Defendant


 Signature:                                                       Signat re:
                                                                         1,
  Name:     ~ M ~ g~ ~ ~,                                         Name:                      ~                 jCZ
                                                                         ~~s "~~~M ~eo:G
 Address:                                                         Address: S'c~-(~ 15 ~ Q~~

                                                                                    /          ~ ~


 Phone:                                                          Phone:             c~l,,,,l~,.w.~._

 Date:                                                           Date:           0 3lB2 ~z a 2~

 Time:                                                           Time:         ~~'~~~ ~'~


❑ Document posted at address listed above
D Document served to individual listed above
❑ Individual listed above refused to sign Proof of Service

  declare under penalty ~o~f ~ry laws of the State of Pennsylvania that the foregoing is
true and c    ct. l//%~

                                        ~s~~ca ~                              83/~zly~ze
 aison R. Hickey                                                     Date
Pennsylvania State prlty Constable
Badge 4015      %
Case 8:20-cv-00366-DOC-KES Document 7 Filed 03/10/20 Page 6 of 6 Page ID #:43


 Proof of Service

 I, Jaison Hickey, a Pennsylvania State Constable, badge number 4015, who is over 18
 years of age and not a party to this action, served the following document(s):

                 LN -,~,al   sY`~il.:~W"~~^ ~~ca,._n-~   ~~ts~,S~.,•.w~~ c~~~;~~...,2.



  personally served the following persons) at the address, date, and time stated:


  Defendant                                    ~erson served if n               efend


 Signature:                                       Signature:

  Name:         ,~ ~~'                            Namef                l~~-~~        e~-.~~-~+~"~

 Address:                                         Address:        Sk ~ 14rt /~~

                                                                 ~~ ~. ~~ 1~2~~
 Phone:                                           Phone:         ~~~~_,.,,

 Date:                                            Date:        cl ~/(~ ~f~0Z-~

 Time:                                            Time: '~G '~ ~7 % S~`~-


❑ Document posted at address listed above
❑ Document served to individual Listed above
❑ lndividua!lisfed above refused to sign Proof of Service

  declare under      alty of         laws of the State of Pennsylvania that the foregoing is
true and co ct.



     n R. Hickey                                    Date
Pennsylvania State Dep   Constable
Badge 4015
